          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 1 of 40




 1
     GUTRIDE SAFIER LLP
 2   Seth A. Safier (State Bar No. 197427)
      seth@gutridesafier.com
 3   Hayley A. Reynolds (State Bar No. 306427)
      hayley@gutridesafier.com
 4   100 Pine Street, Suite 1250
     San Francisco, California 94111
 5   Telephone: (415) 789-6390
 6   Facsimile: (415) 449-6469
     Attorneys for Plaintiffs
 7

 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN JOSE DIVISION

11
     EDWARD BREKHUS and                      Case No. _______________
     JON HERNANDEZ, on behalf of
12   themselves and those similarly          Class Action Complaint for Violation of
     situated,                               the California Invasion of Privacy Act;
13                                           Invasion of Privacy; Violation of the
                            Plaintiffs,      Consumer Legal Remedies Act; False
14                                           Advertising; Fraud, Deceit, and/or
              v.                             Misrepresentation; Unlawful, Unfair,
15                                           and Fraudulent Trade Practices;
     GOOGLE LLC; and ALPHABET                Violation of the California Consumer
16   INC.                                    Privacy Act; Breach of Contract;
                                             Intrusion Upon Seclusion; and Violation
17                         Defendants.       of the Federal Wiretap Act
                                             Jury Trial Demanded
18

19

20

21

22

23

24

25

26
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 2 of 40




 1            Plaintiffs Edward Brekhus and Jon Hernandez bring this action on behalf
 2   of themselves and all others similarly situated against Google LLC and Alphabet,
 3   Inc. Plaintiffs’ allegations against Google are based upon information and belief
 4   and upon investigation of Plaintiffs’ counsel, except for allegations specifically
 5   pertaining to Plaintiffs, which are based upon Plaintiffs’ personal knowledge.

 6
                                        Introduction
 7
         1.     Google markets and sells a popular line of voice-activated hardware
 8
     device that enables consumers to get information regarding a range of topics, like
 9
     the time, weather, status of traffic, and current news. Consumers can also use
10
     these devices to play music, to play alarms at particular times, and to control
11
     smart devices in their homes, like light bulbs, thermostats, and security systems.
12
     These devices, which include the Google Home, Google Home Hub, Google
13
     Home Mini, and Google Nest (collectively, “Google Home” or “Product”), utilize
14
     the Google Assistant platform, which enables the devices to engage in two-way
15
     conversations with listeners.
16
         2.     The Google Home contains a sensitive microphone that can pick up
17
     sound throughout much of a user’s home. To allay privacy concerns and increase
18
     sales of the device, Google has consistently represented to consumers that it will
19
     not record or process their conversations or other audio unless they use a specific
20
     activation phrase, such as “Hey Google” or “Ok Google.” Google’s
21
     representations left consumers with the impression that their conversations and
22
     other audio would not be recorded and/or sent to Google without their
23
     authorization.
24
         3.     As described in more detail below, Google’s representations were false.
25
     Google, in fact, configured the Google Home to record, retrieve, and process
26


                                                              Class Action Complaint, p. 1
           Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 3 of 40




 1   audio throughout users’ homes—even when users did not do anything to activate
 2   it.
 3
                                           Parties
 4
           4.   Plaintiff Edward Brekhus is, and was at all relevant times, an individual
 5
     and resident of California. Mr. Brekhus currently resides in Novato, California.
 6
           5.   Plaintiff Jon Hernandez is, and was at all relevant times, an individual
 7
     and resident of California. Mr. Hernandez currently resides in Long Beach,
 8
     California.
 9
           6.   Defendant Google LLC is a Delaware limited liability company with its
10
     principal place of business in Mountain View, California. Defendant Alphabet
11
     Inc., is a Delaware corporation with its principal place of business in Mountain
12
     View, California. (Google LLC and Alphabet Inc. are collectively referred to as
13
     “Google” or “Defendants.”)1
14

15                                Jurisdiction and Venue
16         7.   This Court has subject matter jurisdiction over this action pursuant to
17   the Class Action Fairness Act, 28 U.S.C. Section 1332(d)(2)(A) because: (i) there
18   are 100 or more class members, and (ii) there is an aggregate amount in
19   controversy exceeding $5,000,000, exclusive of interest and costs.
20         8.   This Court has supplemental jurisdiction over any state law claims
21   pursuant to 28 U.S.C. Section 1367.
22

23   1
       During the 2015 reorganization, certain of Google LLC’s business segments
     were spun off and separated into independent entities under the ownership of
24   Alphabet Inc. At various times during the Class Period, certain of the business
     segments re-merged with Google LLC under one corporate structure.
25   Accordingly, Alphabet Inc. and Google LLC both have been named as defendants
     in order to ensure all corporate entities who may be found liable for any portion of
26   the alleged wrongdoing are part of this lawsuit.


                                                              Class Action Complaint, p. 2
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 4 of 40




 1       9.     The injuries, damages and/or harm upon which this action is based
 2   occurred or arose out of activities engaged in by Defendants within, affecting, and
 3   emanating from the State of California. Google regularly conducts and/or solicits
 4   business in, engages in other persistent courses of conduct in, and/or derives
 5   substantial revenue from products provided to persons in the State of California.
 6   Google has engaged, and continues to engage, in substantial and continuous
 7   business practices in the State of California. Moreover, Google’s Terms of
 8   Service provides that: “California law will govern all disputes arising out of or
 9   relating to these terms, service specific additional terms, or any related services,
10   regardless of conflict of laws rules. These disputes will be resolved exclusively in
11   the federal or state courts of Santa Clara County, California, USA, and you and
12   Google consent to personal jurisdiction in those courts.”
13       10.    Venue is proper in this District pursuant to 28 U.S.C. Section
14   1391(b)(2) because a substantial part of the events or omissions giving rise to the
15   claims occurred in the state of California, including within this District.
16       11.    In accordance with California Civil Code Section 1780(d), Plaintiffs
17   concurrently file herewith declarations establishing that they each purchased and
18   used one or more Google Home devices in California. (See Exhibits A and B.)
19       12.    Plaintiffs accordingly allege that jurisdiction and venue are proper in
20   this Court.
21
                                   Substantive Allegations
22
         13.    The Google Home contains a sensitive microphone that can pick up
23
     sound throughout much of a user’s home. After a consumer sets up the device, it
24
     perpetually listens and processes the audio inside the user’s home. Google’s
25
     service for processing Google Home audio is called the “Google Assistant.”
26


                                                               Class Action Complaint, p. 3
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 5 of 40




 1       14.    Although Google sells the Home devices, the larger benefit that Google
 2   receives occurs when consumers actually enable and use the devices in their
 3   homes. In particular, Google uses the data that consumers provide the Google
 4   Home device in order to supplement their already extensive dossier of user
 5   characteristics, activities, interactions, information and preferences.
 6       15.    To get consumers to use the Google Home—thereby reaping the
 7   benefit of their data—Google has run promotions offering free Google Home
 8   devices to consumers who are paying subscribers of other Google services, at no
 9   additional cost. Professor Douglas Schmidt, who has studied Google’s user data
10   collection and retention policies, recently stated in Wired magazine that Google’s
11   “business model is to collect as much data about you as possible and cross-
12   correlate it so they can try to link your online persona with your offline persona.
13   This tracking is just absolutely essential to their business. ‘Surveillance
14   capitalism’ is a perfect phrase for it.” (See Lily Hay Newman, The Privacy Battle
15   to Save Google from Itself, Wired (Nov. 1, 2018), https://www.wired.com/story/
16   google-privacy-data/ (last accessed 8/6/20).)
17       16.    For obvious reasons, many consumers are uncomfortable having a
18   device in their home that is always listening. To allay those concerns and
19   encourage consumers to use the devices, Google represents to (and promises)
20   consumers through multiple channels—including the device packaging, support
21   channels, advertising, and Google’s YouTube video service—that audio data will
22   not be recorded, saved or sent to Google unless the consumer uses a
23   predetermined activation phrase like “Ok Google” or “Hey Google.”
24       17.    The Google Home packaging itself states that users are to activate the
25   device by saying “Ok Google”:
26


                                                               Class Action Complaint, p. 4
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 6 of 40




 1

 2

 3

 4

 5

 6

 7

 8

 9

10       18.     Further, Google makes the following statement on their privacy page

11   for Google Assistant devices (like the Google Home):

12

13

14

15
     (https://support.google.com/googlenest/answer/7072285?hl=en (last accessed
16
     8/6/20).)
17
         19.     Likewise, Google created a number of videos regarding how to
18
     activate the Google Home, including video in January 7, 2020, entitled “Privacy
19
     On Google Assistant.” The voiceover of the video states:
20
                 The Google Assistant is built to keep your information
21               private, safe, and secure. This is a speaker with a Google
                 Assistant. It’s built to wait in standby mode until it is
22               activated, like when you say “Hey Google.” And when it’s
                 in standby mode, Assistant won’t send what you were
23               saying, to Google or anyone else.
24   (https://www.youtube.com/watch?v=ZaqZcDOoi-8 (last accessed
     8/6/20).)
25
         20.     Google tries to make consumers think that they control when the
26


                                                             Class Action Complaint, p. 5
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 7 of 40




 1   Google Home is activated. For example, in response to the frequently asked
 2   question, “What are some types of activation methods,” Google reassures
 3   consumers that “You can activate your assistant in many ways.”
 4   (https://support.google.com/googlenest/answer/7072285?hl=en (last accessed
 5   8/6/20).) Similarly, the Google privacy video referred to above states:
 6   “Occasionally, the assistant may activate when you didn’t intend it to, because it
 7   incorrectly detected that you wanted its help. We have a number of protections
 8   designed to prevent this from occurring.” (https://www.youtube.com/watch?
 9   v=ZaqZcDOoi-8 (last accessed August 6, 2020)
10       21.    Similarly, on its privacy page, Google tells consumers that the Google
11   Home might activate when consumers do not intend it to, but only if it hears a
12   noise that sounds like “Hey, Google”:
13

14

15

16

17

18
     (https://support.google.com/googlenest/answer/7072285?hl=en (last accessed
19
     8/6/20).) Google reassures consumers that this happens only “[o]n rare
20
     occasions.” Id.
21
         22.    Google’s online community forum also informs consumers that the
22
     Google Home can accidentally activate “when it hears something similar to ‘Hey
23
     Google.’” Google informs users that they can guard against this by adjusting the
24
     device’s sensitivity:
25

26


                                                             Class Action Complaint, p. 6
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 8 of 40




 1

 2

 3

 4

 5

 6

 7

 8

 9
     (https://support.google.com/assistant/thread/44421919?hl=en (last accessed
10
     8/6/20).)
11
         23.     Despite its myriad efforts to persuade consumers that the Google Home
12
     guards their privacy, Google has never informed users that the Google Home can
13
     be activated, record and/or transmit everything in a user’s home even when the
14
     user does not use the activation phrase, and even when there were no sounds in
15
     the house that sounded anything remotely like the activation phrase.
16
         24.     Contrary to its representations (and promises) to consumers, and
17
     without giving consumers any notice, Google configured the Google Home to
18
     record audio from users’ homes, and to transmit that data to Google for
19
     processing, all without any activation command being spoken.
20
         25.     In approximately late July 2020, Google Home users began reporting
21
     that Google was sending them alerts about information that could have been
22
     obtained only by their Google Home devices surreptitiously recording audio
23
     without their consent. For example, one user on a Reddit forum stated that the
24
     user burned something in the kitchen, and then received a notification on the
25
     user’s phone that Google had detected the smoke alarm going off. (See
26


                                                              Class Action Complaint, p. 7
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 9 of 40




 1   https://www.reddit.com/r/googlehome/comments/i0v9bf/google_just_made_my_d
 2   umb_smoke_detectors_smart/ (last accessed 8/6/2020).) The user posted the
 3   following screenshot of the phone notification:
 4

 5

 6

 7

 8

 9

10

11

12

13   (https://imgur.com/gallery/wjRUqmo (last accessed 8/6/20).)
14       26.     Another user on the same Reddit forum reported that the Google Home
15   had picked up the sound of breaking glass and had sent the user a notification of
16   that event. (See https://www.reddit.com/r/googlehome/comments/
17   i0v9bf/google_just_made_my_dumb_smoke_detectors_smart/ (last accessed
18   8/6/20).)
19       27.     After the issue was reported by various media outlets, Google admitted
20   to the online publication, Protocol, that the Google Home devices were listening
21   to users and transmitting the data to Google, even when they had not used the
22   activation command. (See https://www.protocol.com/google-smart-speaker-alarm-
23   adt (last accessed 8/6/20).) Google claimed that the incident was an accident that
24   occurred through a software update. (Id.) Google further claimed that the software
25   update was “rolled back.” (Id.)
26


                                                             Class Action Complaint, p. 8
             Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 10 of 40




 1           28.    Google, however, never informed users that its devices were
 2   surreptitiously recording the sounds in their homes and sending the recordings
 3   back to Google. Nor did Google identify when it started recording these sounds,
 4   what sounds were being recorded, or what exactly Google was doing with the
 5   audio. According to Protocol, Google also declined to state whether it has plans
 6   to engage in the same conduct in the future. (Id.)
 7           29.    The Protocol article correctly observed that Google’s behavior is a
 8   glaring privacy concern, especially given Google’s failure to inform consumers
 9   that sounds other than “Hey Google” could activate the recording:
10

11

12

13

14   (Id.)
15           30.    The surreptitious recording recently discovered by the Reddit user was
16   not the first time Google had configured its Home devices to record users without
17   the activation command being spoken. In October 2017, CNN Business revealed
18   that an early version of the Google Home Mini uploaded everything that the user
19   said. One journalist reported that the Google Home had made thousands of
20   recordings of him in his home, without him ever using the activation command.
21   See https://www.youtube.com/watch?v=H2ZgL3iAlLI (last accessed 8/6/20).)
22
             A. Plaintiffs’ Experience
23
               1.       Jon Hernandez
24
             31.    On or about December 11, 2018, Mr. Hernandez purchased a Google
25
     Home Mini device from a Best Buy store located in Long Beach, California.
26


                                                                 Class Action Complaint, p. 9
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 11 of 40




 1       32.   Before obtaining the device, Mr. Hernandez saw Google’s
 2   representations that the device was to be activated by saying the phrase, “Ok
 3   Google” and/or “Hey Google.” In particular, Mr. Hernandez saw the packaging
 4   indicating that the device is to be activated by saying the activation phrase, “Ok
 5   Google” and/or “Hey Google.” He also had seen the representations on Google’s
 6   website that the device would not transmit recordings to Google without the
 7   activation phrase.
 8       33.   Based on his reasonable reliance on these representations, Mr.
 9   Hernandez purchased the device. Shortly after ordering the device, Mr.
10   Hernandez set it up, and since that time has been using it in his home.
11       34.   Mr. Hernandez would not have purchased the Google Home device,
12   nor would he have set it up or used it, had he known that any of Google’s
13   representations in Paragraph 32 above were false.
14       35.   Mr. Hernandez also has two other Google Home devices, which he
15   received as gifts, in his home. He has been continuously using both of those
16   devices for at least the last several months. He would not have set up those
17   devices or used them, had he known that any of Google’s representations in
18   Paragraph 32 above were false.
19       36.   Mr. Hernandez is a reasonably diligent consumer. At no time prior to
20   August 6, 2020, did Mr. Hernandez realize that Google had configured its Google
21   Home devices to activate audio recording even when “Ok Google” or other
22   spoken activation command was not used.
23       37.   At no time prior to August 6, 2020, did Mr. Hernandez realize that
24   Google had configured its Google Home devices to send audio data back to
25   Google even when “Ok Google” or other spoken activation command was not
26


                                                             Class Action Complaint, p. 10
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 12 of 40




 1   used.
 2       38.      At no time prior to August 6, 2020, did Mr. Hernandez realize that
 3   Google was processing audio data from its Google Home devices, even when “Ok
 4   Google” or other spoken activation command was not used.
 5       39.      Had Mr. Hernandez realized that Google would enable the Google
 6   Home devices to record, transmit, or process audio even when he did not use a
 7   spoken activation command like “Ok Google” or “Hey Google,” he would not
 8   have purchased, set up, or used any of the devices.
 9       40.      Had Google informed Mr. Hernandez, after he purchased and/or
10   received the Google Home devices, that Google would enable the devices to
11   record, transmit, or process audio even when he did not use a spoken activation
12   command like “Ok Google” or “Hey Google,” he would have stopped using them
13   or, at the very least, would have taken measures to prevent them from hearing
14   unwanted audio (like unplugging or muting them at appropriate times).
15
             2.       Edward Brekhus
16
         41.      In October 2019, Mr. Brekhus saw that Spotify was running a
17
     promotion whereby Spotify users could obtain a “free” Google Home Mini
18
     device. But the device was not actually free; rather, it was made available only to
19
     Spotify users with a paid subscription.
20
         42.      Before obtaining the device, Mr. Brekhus was already familiar with
21
     Google’s representations that the device was to be activated by saying the phrase,
22
     “Ok Google” and/or “Hey Google.” In particular, Mr. Brekhus had already seen
23
     the packaging indicating that the device is to be activated by saying the activation
24
     phrase, “Ok Google” and/or “Hey Google.” He also had seen the representations
25
     on Google’s website that the device would not transmit recordings to Google
26


                                                             Class Action Complaint, p. 11
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 13 of 40




 1   without the activation phrase. Further, he saw representations from Spotify that
 2   the device would be activate by saying the activation phrase.
 3       43.    Based on his reasonable reliance on these representations, Mr. Brekhus
 4   ordered the Google Home device. Shortly after ordering the device, Mr. Brekhus
 5   set it up, and since that time has been using it in his home, next to his bed.
 6       44.    Mr. Brekhus would not have ordered the Google Home device, nor
 7   would he have set it up and used it, had he known that any of Google’s
 8   representations set forth in Paragraph 42 above were false.
 9       45.    Mr. Brekhus is a reasonably diligent consumer. At no time prior to
10   August 6, 2020, did Mr. Brekhus realize that Google had configured its Google
11   Home devices to activate audio recording even when “Ok Google” or other
12   spoken activation command was not used.
13       46.    At no time prior to August 6, 2020, did Mr. Brekhus realize that
14   Google had configured its Google Home devices to send audio data back to
15   Google even when “Ok Google” or other spoken activation command was not
16   used.
17       47.    At no time prior to August 6, 2020, did Mr. Brekhus realize that
18   Google was processing audio data from its Google Home devices, even when “Ok
19   Google” or other spoken activation command was not used.
20       48.    Had Mr. Brekhus realized that Google would enable the Google Home
21   devices to record, transmit, or process audio even when he did not use a spoken
22   activation command like “Ok Google” or “Hey Google,” he would not have
23   ordered, set up, or used the device.
24       49.    Had Google informed Mr. Brekhus, after he ordered the Google Home
25   device, that it would enable the device to record, transmit, or process audio even
26


                                                              Class Action Complaint, p. 12
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 14 of 40




 1   when he did not use a spoken activation command like “Ok Google” or “Hey
 2   Google,” he would have stopped using it or, at the very least, would have taken
 3   measures to prevent it from hearing unwanted audio (like unplugging it or muting
 4   it at appropriate times).
 5
                                       Class Allegations
 6
         50.    In addition to their individual claims, Plaintiffs bring this action
 7
     pursuant to Rule 23 of the Federal Rules of Civil Procedure and section 1781 of
 8
     the California Civil Code.
 9
         51.    Plaintiffs bring this class action lawsuit on behalf of a proposed class of
10
     similarly situated persons, pursuant to Rule 23(b)(2) and (b)(3) of the Federal
11
     Rules of Civil Procedure, defined as follows:
12

13               The Class: All natural persons who installed the Google
                 Home devices in the United States during the time period
14               of four years prior to the filing of this complaint through
                 the present.
15
                 The California Subclass: All Class Members who reside in
16               the State of California.
         52.    This action has been brought and may properly be maintained as a class
17
     action against Defendants because there is a well-defined community of interest
18
     in the litigation and the proposed class is easily ascertainable.
19
         53.    Numerosity: Plaintiffs do not know the exact size of the Class, but they
20
     estimate it is composed of more than 5,000 persons. The persons in the Class are
21
     so numerous that the joinder of all such persons is impracticable and the
22
     disposition of their claims in a class action rather than in individual actions will
23
     benefit the parties and the courts.
24
         54.    Common Questions Predominate: This action involves common
25
     questions of law and fact to the potential classes because each class member’s
26


                                                               Class Action Complaint, p. 13
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 15 of 40




 1   claim derives from the same deceptive, unlawful and/or unfair statements and
 2   omissions. The common questions of law and fact predominate over individual
 3   questions, as proof of a common or single set of facts will establish the right of
 4   each member of the Class to recover. The questions of law and fact common to
 5   the Class including, but are not limited to, the following:
 6              a. whether the packaging, marketing, advertising, and other
 7                  promotional materials for the Product are deceptive and/or
 8                  unlawful because of misrepresentations and omissions;
 9              b. whether Defendants violated Plaintiffs’ and Class Members’
10                  privacy rights;
11              c. whether Defendants’ marketing, advertising, and other promotional
12                  materials for the Product was likely to deceive reasonable
13                  consumers;
14              d. whether Defendants’ representations and omissions are material to
15                  reasonable consumers;
16              e. the amount of profits and revenues earned by Defendants as a
17                  result of its misconduct;
18              f. whether Class Members are entitled to restitution, injunctive and
19                  other equitable relief and, if so, what is the nature (and amount) of
20                  such relief; and
21              g. whether Class Members are entitled to payment of actual,
22                  incidental, consequential, exemplary and/or statutory damages plus
23                  interest thereon, and if so, what is the nature of such relief.
24       55.   Typicality: Plaintiffs’ claims are typical of the claims of other members
25   of the Class because, among other things, all such claims arise out of the same
26


                                                              Class Action Complaint, p. 14
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 16 of 40




 1   wrongful course of conduct in which the Defendants engaged in violation of law
 2   as described herein. Further, the damages of each member of the Class were
 3   caused directly by Defendants’ wrongful conduct in violation of the law as
 4   alleged herein. Plaintiffs and the Class Members have suffered injury in fact as a
 5   result of Defendants’ false representations. Plaintiffs and the Class Members each
 6   purchased and/or used the Product under the false belief that it had adequate
 7   security measures in place and that Defendants would not misuse their personally
 8   identifiable information (“PII”). Plaintiffs and the Class Members would not have
 9   purchased and/or used the Product if they had known it did not have adequate
10   security measures in place and that Defendants misuse of personal user PII.
11       56.    Adequacy of Representation: Plaintiffs will fairly and adequately
12   protect the interests of all Class Members because it is in their best interests to
13   prosecute the claims alleged herein to obtain full compensation due to them for
14   the unfair and illegal conduct of which they complain. Plaintiffs also have no
15   interests that are in conflict with, or antagonistic to, the interests of class
16   members. Plaintiffs have retained highly competent and experienced class action
17   attorneys to represent their interests and those of the classes. By prevailing on
18   their own claims, Plaintiffs will establish Defendants’ liability to all class
19   members. Plaintiffs and their counsel have the necessary financial resources to
20   adequately and vigorously litigate this class action, and Plaintiffs and counsel are
21   aware of their fiduciary responsibilities to the Class Members and are determined
22   to diligently discharge those duties by vigorously seeking the maximum possible
23   recovery for class members.
24       57.    Superiority: There is no plain, speedy, or adequate remedy other than
25   by maintenance of this class action. The prosecution of individual remedies by
26


                                                                Class Action Complaint, p. 15
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 17 of 40




 1   members of the classes will tend to establish inconsistent standards of conduct for
 2   Defendants and result in the impairment of class members’ rights and the
 3   disposition of their interests through actions to which they were not parties. Class
 4   action treatment will permit a large number of similarly situated persons to
 5   prosecute their common claims in a single forum simultaneously, efficiently, and
 6   without the unnecessary duplication of effort and expense that numerous
 7   individual actions would engender. Furthermore, as the damages suffered by each
 8   individual member of the class may be relatively small, the expenses and burden
 9   of individual litigation would make it difficult or impossible for individual
10   members of the class to redress the wrongs done to them, while an important
11   public interest will be served by addressing the matter as a class action.
12       58.    California Law Applies to the Entire Class. California’s substantive
13   laws apply to every member of the Class, regardless of where in the United States
14   the Class member resides. Google's Terms of Service provides that “California
15   law will govern all disputes arising out of or relating to these terms, service
16   specific additional terms, or any related services, regardless of conflict of laws
17   rules. These disputes will be resolved exclusively in the federal or state courts of
18   Santa Clara County, California, USA, and you and Google consent to personal
19   jurisdiction in those courts.” By choosing California law for the resolution of
20   disputes covered by its Terms of Service, Google concedes that it is appropriate
21   for this Court to apply California law to the instant dispute. Further, California’s
22   substantive laws may be constitutionally applied to the claims of Plaintiffs and the
23   Class under the Due Process Clause, see U.S. CONST. amend. XIV, § 1, and the
24   Full Faith and Credit Clause, see U.S. CONST. art. IV, § 1, of the U.S.
25   Constitution. California has significant contact, or significant aggregation of
26


                                                              Class Action Complaint, p. 16
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 18 of 40




 1   contacts, to the claims asserted by the Plaintiffs and all Class members, thereby
 2   creating state interests that ensure that the choice of California state law is not
 3   arbitrary or unfair. Defendants’ decision to reside in California and avail itself of
 4   California’s laws, and to engage in the challenged conduct from and emanating
 5   out of California, renders the application of California law to the claims herein
 6   constitutionally permissible. The application of California laws to the Class is also
 7   appropriate under California’s choice of law rules because California has
 8   significant contacts to the claims of Plaintiffs and the proposed Class, and
 9   California has a greatest interest in applying its laws here.
10       59.    Plaintiffs are unaware of any difficulties that are likely to be
11   encountered in the management of this action that would preclude its maintenance
12   as a class action.
13                                 CAUSES OF ACTION

14                        PLAINTIFFS’ FIRST CAUSE OF ACTION

15     (Violation of the California Invasion of Privacy Act (“CIPA”), California
         Penal Code §§ 631 and 632, on behalf of Plaintiffs, the Class, and the
16                                California Subclass)
17
         60.    Plaintiffs reallege and incorporate by reference all paragraphs alleged
18   herein.
19       61.    The California Invasion of Privacy Act, codified at Cal. Penal Code §§
20   630 to 638, includes the following statement of purpose:
21               The Legislature hereby declares that advances in science
                 and technology have led to the development of new devices
22
                 and techniques for the purpose of eavesdropping upon
23               private communications and that the invasion of privacy
                 resulting from the continual and increasing use of such
24               devices and techniques has created a serious threat to the
                 free exercise of personal liberties and cannot be tolerated in
25               a free and civilized society.
26       62.    California Penal Code § 631(a) provides as follows:


                                                               Class Action Complaint, p. 17
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 19 of 40




 1              Any person who, by means of any machine, instrument, or
                contrivance, or in any other manner . . . willfully and
 2              without the consent of all parties to the communication, or
                in any unauthorized manner, reads, or attempts to read, or
 3              to learn the contents or meaning of any message, report, or
                communication while the same is in transit or passing over
 4              any wire, line, or cable, or is being sent from, or received at
                any place within this state; or who uses, or attempts to use,
 5
                in any manner, or for any purpose, or to communicate in
 6              any way, any information so obtained, or who aids, agrees
                with, employs, or conspires with any person or persons to
 7              lawfully do, or permit, or cause to be done any of the acts
                or things mentioned above in this section, is punishable by
 8              a fine not exceeding two thousand five hundred dollars . . . .

 9       63.   California Penal Code § 632(a) provides as follows:

10              A person who, intentionally and without the consent of all
                parties to a confidential communication, uses an electronic
11              amplifying or recording device to eavesdrop upon or record
                the confidential communication, whether the
12
                communication is carried on among the parties in the
13              presence of one another by means of a telegraph, telephone,
                or other device, except a radio, shall be punished by a fine
14              not exceeding two thousand five hundred dollars….

15       64.   Under both § 631(a) and § 632(a) of the Privacy Act, a defendant must

16   show that it had the consent of all parties to a communication.

17       65.   By enabling the Google Home devices to intercept and record audio

18   and communications in users’ homes without their consent, and by configuring

19   the devices to send the audio data over the internet to Google, so that Google

20   could analyze and read the contents of that audio, Google violated both § 631(a)

21   and § 632(a) of the Privacy Act.

22       66.   The following items constitute “machine[s], instrument[s], or

23   contrivance[s]” under the CIPA, and even if they do not, Google’s deliberate and

24   purposeful scheme that facilitated its interceptions falls under the broad statutory

25   catch-all category of “any other manner”: (i) the software and firmware code of

26   the Google Home devices used to record, read, and learn the contents and


                                                             Class Action Complaint, p. 18
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 20 of 40




 1   meaning of audio communications inside users’ homes; (ii) the Google servers,
 2   and software code installed on those servers, used to receive, parse, read, and
 3   learn the contents and meaning of audio communications recorded by the Google
 4   Home devices; and (iii) the plan Google carried out to effectuate its recording,
 5   interception, and analysis of Plaintiffs’ audio communications, even though
 6   Plaintiffs had not consented.
 7       67.    Plaintiffs and the Class members have suffered loss by reason of these
 8   violations, including, but not limited to, violation of their rights to privacy and
 9   loss of value in their PII.
10       68.    Pursuant to California Penal Code § 637.2, Plaintiffs and the Class
11   members have been injured by the violations of California Penal Code §§ 631 and
12   632, and each seek damages for the greater of $5,000 or three times the amount of
13   actual damages, as well as injunctive relief.
14
                      PLAINTIFFS’ SECOND CAUSE OF ACTION
15
        (Invasion of Privacy, on behalf of Plaintiffs, the Class, and the California
16                                      Subclass)

17       69.    Plaintiffs reallege and incorporates the paragraphs of this Class Action

18   Complaint as if set forth herein.

19       70.    California’s constitution creates a right to privacy, and further creates a

20   right of action against private entities such as Google.

21       71.    The principal purpose of this constitutional right is to protect against

22   unnecessary information gathering, use, and dissemination by public and private

23   entities, including Google.

24       72.    To plead a California constitutional privacy claim, a plaintiff must

25   show an invasion of (i) a legally protected privacy interest; (ii) where the plaintiff

26


                                                                Class Action Complaint, p. 19
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 21 of 40




 1   had a reasonable expectation of privacy in the circumstances; and (iii) conduct by
 2   the defendant constituting a serious invasion of privacy.
 3       73.    Google has intruded upon the following legally protected privacy
 4   interests: (i) the California Wiretap Act as alleged above; (ii) the California
 5   Constitution, which guarantees Californians the right to privacy; (iii) a Fourth
 6   Amendment right to privacy, and (iv) Google’s own Privacy Policy and policies
 7   referenced therein, which falsely promise users that the audio in their homes will
 8   not be recorded or transmitted to Google unless and until the user speaks an
 9   activation command like “Hey Google” or “Okay Google.”
10       74.    Plaintiffs and those similarly situated had a reasonable expectation of
11   privacy. Plaintiffs could not have reasonably expected that Google would commit
12   acts in violation of federal and state civil and criminal laws, and Google
13   affirmatively promised users that the audio in their homes would not be recorded
14   or transmitted to Google unless and until the user uses an activation command
15   like “Hey Google” or “Okay Google.”
16       75.    Google’s actions constituted a serious invasion of privacy in that it
17   invaded a zone of privacy protected by the Fourth Amendment (i.e., one’s home
18   and personal communications therein), and violated federal and state criminal
19   laws on wiretapping and invasion of privacy. These acts constitute an egregious
20   breach of social norms that is highly offensive.
21       76.    Google’s intentional intrusion into Plaintiffs’ homes was also highly
22   offensive to a reasonable person in that Google violated federal and state criminal
23   and civil laws designed to protect individual privacy and against theft.
24

25

26


                                                              Class Action Complaint, p. 20
          Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 22 of 40




 1        77.      Google lacked a legitimate business interest in enabling the Google
 2   Home devices to intercept, record, and transmit audio in consumers’ homes
 3   without their consent.
 4        78.      Plaintiffs and those similarly situated have been damaged by Google’s
 5   invasion of their privacy and are entitled to just compensation and injunctive
 6   relief.
 7
                         PLAINTIFFS’ THIRD CAUSE OF ACTION
 8
                   (Violation of the California Consumer Privacy Act
 9     Cal. Civ. Code § 1789.100, et seq., on behalf of Plaintiffs, the Class, and the
                                   California Subclass)
10
          79.      Plaintiffs reallege and incorporate by reference all paragraphs alleged
11
     herein
12
          80.      Defendants have violated California Civil Code Section 1798.100(b) of
13
     the California Consumer Privacy Act (“CCPA”) by failing to inform Plaintiffs or
14
     those similarly situated that it would collect categories of personal data beyond
15
     those that Google had identified in its Privacy Policy as being subject to
16
     collection.
17
          81.      Specifically, without being authorized to do so by its Privacy Policy,
18
     and without informing users, Google enabled the Google Home devices to collect
19
     personal user information as defined in Civil Code Section 1789.140, such as
20
     recordings of communications and activities inside users’ homes, when users did
21
     not speak any activation command.
22
          82.      Defendants have violated California Civil Code Section 1798.150(a).
23
     As a result of Defendants’ inability to implement and maintain reasonable
24
     security procedures and practices, Plaintiffs and those similarly situated were
25

26


                                                                Class Action Complaint, p. 21
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 23 of 40




 1   subjected to a scheme whereby Defendants gained unauthorized access to their
 2   private user information as alleged herein.
 3       83.    Defendants have violated their duty to protect the personal information
 4   of Plaintiffs and the Class.
 5       84.    Defendants’ violation of their duty directly and proximately caused
 6   Plaintiffs and members of the Class to unwittingly expose their personal
 7   information to being recorded, collected, transmitted, and analyzed by
 8   Defendants, without authorization.
 9       85.    Plaintiffs and members of the Class were injured through violations of
10   legally protected privacy interests, in the form of unauthorized disclosure of
11   personal user information.
12       86.    Defendants knew or should have known that they were violating the
13   CCPA by changing the conditions under which it would take users’ personal
14   information. Defendants also failed to safeguard private user information and
15   maintain reasonable security procedures.
16       87.    Defendants are a corporation and limited liability company that are
17   organized and operated for the financial benefit of its owners.
18       88.    On behalf of the Class, Plaintiffs seek an order enjoining Defendants
19   from continuing to violate the CCPA as alleged herein.
20
                     PLAINTIFFS’ FOURTH CAUSE OF ACTION
21
       (Violation of the Consumer Legal Remedies Act (the “CLRA”), California
22    Civil Code § 1750, et seq., on behalf of Plaintiffs and the California Subclass)

23       89.    Plaintiffs reallege and incorporate the paragraphs of this Class Action

24   Complaint as if set forth herein.

25       90.    Defendants’ actions, representations and conduct have violated, and

26   continue to violate the CLRA, because they extend to transactions that are


                                                             Class Action Complaint, p. 22
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 24 of 40




 1   intended to result, or which have resulted, in the sale or lease of goods or services
 2   to consumers.
 3       91.    Plaintiffs and other Class Members are “consumers” as that term is
 4   defined by the CLRA in California Civil Code § 1761(d).
 5       92.    The Product that Plaintiffs (and other similarly situated Class
 6   Members) purchased or used from Defendants were “goods” within the meaning
 7   of California Civil Code § 1761(a).
 8       93.    The practices described herein, specifically Defendants’ acts and
 9   practices described herein were intended to result in the sale and use of the
10   Product to and by the consuming public and have violated, and continue to
11   violate, § 1770(a)(5), § 1770(a)(7), § 1770(a)(8), and § 1770(a)(9) of the CLRA.
12   In violation of California Civil Code §1770(a)(5), Defendants’ acts and practices
13   constitute improper representations that the Google Home devices have approval,
14   characteristics, uses and/or benefits that they do not have, (e.g., that the Product
15   does not save and send information to Google without the predetermined
16   activation words such as “Hey Google” or “Okay Google.”) In violation of
17   California Civil Code §1770(a)(7), Defendants’ acts and practices constitute
18   improper representations that Google Home devices are of a particular standard,
19   quality, or grade, when they are of another. Finally, in violation of California
20   Civil Code §1770(a)(9), Defendants have advertised the Google Home devices
21   with intent not to sell them as advertised.
22       94.    Plaintiffs request that this Court enjoin Defendants from continuing to
23   employ the unlawful methods, acts and practices alleged herein pursuant to
24   California Civil Code § 1780(a)(2). If Defendants are not restrained from
25   engaging in these types of practices in the future, Plaintiffs and the other members
26


                                                              Class Action Complaint, p. 23
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 25 of 40




 1   of the Class will continue to suffer harm. This is particularly true because, as
 2   reported by the publication Protocol, Google has declined to state whether it has
 3   plans to engage in the same conduct in the future (see supra, Paragraph 27).
 4       95.      CIVIL CODE § 1782 NOTICE. Plaintiffs notice and demand that
 5   within thirty (30) days from that date of the filing of this Complaint, Defendants
 6   correct, repair, replace or otherwise rectify the unlawful, unfair, false and or
 7   deceptive practices complained of herein.
 8       96.      Should the violations herein alleged not be corrected or rectified as
 9   required by Civil Code § 1782 within 30 days with respect to all Class Members,
10   Plaintiffs will seek to amend this Class Action Complaint to seek, on behalf of
11   each Class Member, actual damages of at least $1,000, punitive damages, an
12   award of $5,000 for each Class Member who is a disabled person or senior
13   citizen, and restitution of any ill-gotten gains due to Defendants’ acts and
14   practices.
15       97.      Plaintiffs also request that this Court award them costs and reasonable
16   attorneys’ fees pursuant to California Civil Code § 1780(d).
17
                         PLAINTIFFS’ FIFTH CAUSE OF ACTION
18    (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”),
              on behalf of Plaintiffs, the Class, and the California Subclass)
19
         98.      Plaintiffs reallege and incorporate by reference the paragraphs of this
20
     Class Action Complaint as if set forth herein.
21
         99.      Beginning at an exact date unknown to Plaintiffs, but within three (3)
22
     years preceding the filing of the Class Action Complaint, Defendants made
23
     untrue, false, deceptive and/or misleading statements in connection with the
24
     advertising and marketing of the Product.
25

26


                                                               Class Action Complaint, p. 24
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 26 of 40




 1       100. Defendants made representations and statements (by omission and
 2   commission) that led reasonable customers to believe that the Product was
 3   configured to not record audio or send it to Defendants unless and until the user
 4   spoke the activation phrase (e.g., “Ok Google” or “Hey Google”). Defendants
 5   knowingly disseminated misleading claims that the Product adequately protects
 6   user information with secure privacy measures as a means to mislead the public
 7   for financial gain.
 8       101. Plaintiffs and those similarly situated relied to their detriment on
 9   Defendants’ false, misleading and deceptive advertising and marketing practices,
10   including each of the misrepresentations and omissions set forth above. Had
11   Plaintiffs and those similarly situated been adequately informed and not
12   intentionally deceived by Defendants, they would have acted differently by,
13   without limitation, refraining from using or purchasing the Product.
14       102. Defendants’ acts and omissions are likely to deceive the general public.
15       103. Defendants engaged in these false, misleading and deceptive
16   advertising and marketing practices to increase their profits. Accordingly,
17   Defendants have engaged in false advertising, as defined and prohibited by
18   section 17500, et seq. of the California Business and Professions Code.
19       104. The aforementioned practices, which Defendants used, and continues to
20   use, to their significant financial gain, also constitute unlawful competition and
21   provide an unlawful advantage over Defendants’ competitors as well as injury to
22   the general public.
23       105. As a direct and proximate result of such actions, Plaintiffs and the other
24   similarly situated Class Members have suffered, and continue to suffer, injury in
25   fact and have lost money and/or property as a result of such false, deceptive and
26


                                                             Class Action Complaint, p. 25
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 27 of 40




 1   misleading advertising in an amount which will be proven at trial, but which is in
 2   excess of the jurisdictional minimum of this Court.
 3       106. Plaintiffs seek, on behalf of themselves and those similarly situated,
 4   full restitution of monies, as necessary and according to proof, to restore any and
 5   all monies acquired by Defendants from Plaintiffs, the general public, or those
 6   similarly situated by means of the false, misleading and deceptive advertising and
 7   marketing practices complained of herein, plus interest thereon.
 8       107. Plaintiffs seek, on behalf of themselves and those similarly situated, a
 9   declaration that the above-described practices constitute false, misleading and
10   deceptive advertising.
11       108. Plaintiffs seek, on behalf of themselves and those similarly situated, an
12   injunction to prohibit Defendants from continuing to engage in the false,
13   misleading and deceptive advertising and marketing practices complained of
14   herein. Such misconduct by Defendants, unless and until enjoined and restrained
15   by order of this Court, will continue to cause injury in fact to the general public
16   and the loss of money and property in that Defendants will continue to violate the
17   laws of California, unless specifically ordered to comply with the same. This
18   expectation of future violations will require current and future consumers to
19   repeatedly and continuously seek legal redress in order to recover monies paid to
20   Defendants to which they are not entitled. Plaintiffs, those similarly situated,
21   and/or other consumers nationwide have no other adequate remedy at law to
22   ensure future compliance with the California Business and Professions Code
23   alleged to have been violated herein.
24
                       PLAINTIFFS’ SIXTH CAUSE OF ACTION
25

26


                                                              Class Action Complaint, p. 26
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 28 of 40




 1        (Common Law Fraud, Deceit and/or Misrepresentation, on behalf of
                 Plaintiffs, the Class, and the California Subclass)
 2
         109. Plaintiffs reallege and incorporate by reference the paragraphs of this
 3
     Class Action Complaint as if set forth herein.
 4
         110. Defendants have fraudulently and deceptively informed Plaintiffs that
 5
     the Product had adequate security measures in place and that Defendants would
 6
     not misuse their personal information. Further, Defendants failed to disclose that
 7
     users’ private information could be shared with Defendants without the use of the
 8
     spoken activation phrase.
 9
         111. These misrepresentations and omissions were known exclusively to,
10
     and actively concealed by, Defendants, not reasonably known to Plaintiffs, and
11
     material at the time they were made. Defendants knew that users’ private
12
     information would be shared with Defendants. Defendants’ misrepresentations
13
     and omissions concerned material facts that were essential to the analysis
14
     undertaken by Plaintiffs as to whether to use and/or purchase the Product. In
15
     misleading Plaintiffs and not so informing Plaintiffs, Defendants breached their
16
     duty to them. Defendants also gained financially from, and as a result of, their
17
     breach.
18
         112. Plaintiffs and those similarly situated relied to their detriment on
19
     Defendants’ misrepresentations and fraudulent omissions. Had Plaintiffs and
20
     those similarly situated been adequately informed and not intentionally deceived
21
     by Defendants, they would have acted differently by, without limitation: (i)
22
     declining to purchase or use the Product; (ii) purchasing or using the Product less
23
     frequently; (iii) using the Product differently (such as unplugging it or muting it at
24
     appropriate times); and/or (iv) paying less for the Product.
25

26


                                                              Class Action Complaint, p. 27
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 29 of 40




 1       113. By and through such fraud, deceit, misrepresentations and/or
 2   omissions, Defendants intended to induce Plaintiffs and those similarly situated to
 3   alter their position to their detriment. Specifically, Defendants fraudulently and
 4   deceptively induced Plaintiffs and those similarly situated to, without limitation,
 5   purchase and/or use the Product.
 6       114. Plaintiffs and those similarly situated justifiably and reasonably relied
 7   on Defendants’ misrepresentations and omissions, and, accordingly, were
 8   damaged by Defendants.
 9       115. As a direct and proximate result of Defendants’ misrepresentations
10   and/or omissions, Plaintiffs and those similarly situated have suffered damages,
11   including, without limitation, the amount they paid to obtain the Product.
12       116. Defendants’ conduct as described herein was wilful and malicious and
13   was designed to maximize Defendants’ profits even though Defendants knew that
14   it would cause loss and harm to Plaintiffs and those similarly situated.
15
                    PLAINTIFFS’ SEVENTH CAUSE OF ACTION
16
      (Unlawful, unfair, and fraudulent trade practices violation of Business and
17     Professions Code § 17200, et seq., on behalf of Plaintiffs, the Class, and the
                                 California Subclass)
18
         117. Plaintiffs reallege and incorporate by reference the paragraphs of this
19
     Class Action Complaint as if set forth herein.
20
         118. Within four (4) years preceding the filing of this lawsuit, and at all
21
     times mentioned herein, Defendants have engaged, and continues to engage, in
22
     unlawful, unfair, and fraudulent trade practices in California by engaging in the
23
     unlawful, unfair, and fraudulent business practices outlined in this complaint.
24
         119. In particular, Defendants have engaged, and continues to engage, in
25
     unlawful practices by, without limitation, violating the following state and federal
26


                                                             Class Action Complaint, p. 28
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 30 of 40




 1   laws: (i) the CIPA as described herein; (ii) the CLRA as described herein; (iii) the
 2   FAL as described herein; (iv) the CCPA; and (v) Federal Wiretap Act, as
 3   described herein..
 4       120. In particular, Defendants have engaged, and continues to engage, in
 5   unfair and fraudulent practices by, without limitation, the following: (i)
 6   misrepresenting that the Product had adequate measures in place to protect users’
 7   privacy; (ii) misrepresenting that Defendants would not misuse their personal
 8   information; (iii) failing to disclose known security risks associated with using the
 9   Product; and (iv) failing to disclose that Google had enabled the Product to record
10   audio and transmit it to Defendants even when consumers did not use the spoken
11   activation phrase.
12       121. Plaintiffs and those similarly situated relied to their detriment on
13   Defendants’ unlawful, unfair, and fraudulent business practices. Had Plaintiffs
14   and those similarly situated been adequately informed and not deceived by
15   Defendants, they would have acted differently by, declining to purchase and/or
16   use the Product.
17       122. Defendants’ acts and omissions are likely to deceive the general public.
18       123. Defendants engaged in these deceptive and unlawful practices to
19   increase their profits. Accordingly, Defendants have engaged in unlawful trade
20   practices, as defined and prohibited by section 17200, et seq. of the California
21   Business and Professions Code.
22       124. The aforementioned practices, which Defendants have used to their
23   significant financial gain, also constitute unlawful competition and provide an
24   unlawful advantage over Defendants’ competitors as well as injury to the general
25   public.
26


                                                             Class Action Complaint, p. 29
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 31 of 40




 1       125. As a direct and proximate result of such actions, Plaintiffs and the other
 2   class members, have suffered and continue to suffer injury in fact and have lost
 3   money and/or property as a result of such deceptive and/or unlawful trade
 4   practices and unfair competition in an amount which will be proven at trial, but
 5   which is in excess of the jurisdictional minimum of this Court. Among other
 6   things, Plaintiffs and the Class Members lost the amount they paid to obtain
 7   Product.
 8       126. As a direct and proximate result of such actions, Defendants have
 9   enjoyed, and continues to enjoy, significant financial gain in an amount which
10   will be proven at trial, but which is in excess of the jurisdictional minimum of this
11   Court.
12       127. Plaintiffs seek, on behalf of themselves and those similarly situated,
13   full restitution of monies, as necessary and according to proof, to restore any and
14   all monies acquired by Defendants from Plaintiffs, the general public, or those
15   similarly situated by means of the deceptive and/or unlawful trade practices
16   complained of herein, plus interest thereon.
17       128. Plaintiffs seek, on behalf of those similarly situated, a declaration that
18   the above-described trade practices are fraudulent, unfair, and/or unlawful.
19       129. Plaintiffs seek, on behalf of those similarly situated, an injunction to
20   prohibit Defendants from continuing to engage in the deceptive and/or unlawful
21   trade practices complained of herein. Such misconduct by Defendants, unless and
22   until enjoined and restrained by order of this Court, will continue to cause injury
23   in fact to the general public and the loss of money and property in that Defendants
24   will continue to violate the laws of California, unless specifically ordered to
25   comply with the same. This expectation of future violations will require current
26


                                                             Class Action Complaint, p. 30
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 32 of 40




 1   and future consumers to repeatedly and continuously seek legal redress in order to
 2   recover monies paid to Defendants to which they were not entitled. Plaintiffs,
 3   those similarly situated and/or other consumers nationwide have no other
 4   adequate remedy at law to ensure future compliance with the California Business
 5   and Professions Code alleged to have been violated herein.
 6
                     PLAINTIFFS’ EIGHTH CAUSE OF ACTION
 7
        (Breach of Contract, on behalf of Plaintiffs, the Class, and the California
 8                                     Subclass)

 9       130. Plaintiffs reallege and incorporate by reference all paragraphs alleged

10   herein.

11       131. Plaintiffs entered into contracts with Defendants by purchasing a

12   Google Home. As part of this contract, each Plaintiff agreed to Defendants’

13   Terms of Service (“TOS”). Plaintiffs have fully complied with their obligations

14   under the TOS with regard to their use of Google’s products and services.

15       132. Plaintiffs and Defendants are subject to Google’s Privacy Policy, which

16   is incorporated into the contract through the TOS.

17       133. Google’s Privacy Policy states that “[t]he information Google collects,

18   and how that information is used, depends on how you use our services and how

19   you manage your privacy controls.”

20       134. Google breached the contract because it collected information that was

21   not identified in their Privacy Policy, and also because it used that information in

22   ways that were not authorized by the Privacy Policy. The breach was not due to

23   Plaintiffs’ management or mismanagement of their privacy controls, but rather by

24   Defendants’ own violative practices, without notice to or consent by Plaintiffs.

25       135. As a result of Google’s breach of contract, Plaintiffs and those similarly

26   situated have suffered damages. Specifically, the value that Plaintiffs received


                                                             Class Action Complaint, p. 31
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 33 of 40




 1   from purchasing and/or using the Product was less than Plaintiffs bargained for
 2   because Google diminished the value of the Products by enabling them to violate
 3   Plaintiffs’ privacy. Plaintiffs and those similarly situated would not used or
 4   purchased—or would not have paid as high of a price for—the Google Home
 5   Device if they had known that Google would breach their own TOS and Privacy
 6   Policy.
 7
                       PLAINTIFFS’ NINTH CAUSE OF ACTION
 8
          (Intrusion Upon Seclusion, on behalf of Plaintiffs, the Class, and the
 9                               California Subclass)

10       136. Plaintiffs reallege and incorporate by reference all paragraphs alleged

11   herein.

12       137. To assert a claim for intrusion upon seclusion must plead (i) intrusion

13   into a private place, conversation, or matter; (ii) in a manner highly offensive to a

14   reasonable person.

15       138. In carrying out their scheme to record and transmit the audio in

16   Plaintiffs’ homes even without an activation command being spoken, in violation

17   of their own privacy promises, Google intentionally intruded upon the Plaintiffs’

18   solitude or seclusion in that it effectively placed itself in the middle of

19   conversations to which it was not an authorized party.

20       139. Plaintiffs did not authorize Google to enable their Google Home

21   Devices to record audio in their homes without the activation command being

22   spoken.

23       140. Google’s intentional intrusion into Plaintiffs’ was highly offensive to a

24   reasonable person in that they violated federal and state criminal and civil laws

25   designed to protect individual privacy and against theft.

26


                                                               Class Action Complaint, p. 32
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 34 of 40




 1       141. Google’s surreptitious enabling of the Google Home Devices to record
 2   users’ communications and other audio in their homes without their consent is
 3   highly offensive behavior.
 4       142. Public polling on internet tracking has consistently revealed that the
 5   overwhelming majority of Americans believe it is important or very important to
 6   be in control of who can get information about them; and to not be tracked
 7   without their consent. The desire to control one’s information is only heightened
 8   when a person places a device like the Product in the home.
 9       143. Plaintiffs and the Class members have been damaged by Google’s
10   invasion of their privacy and are entitled to reasonable compensation including
11   but not limited to disgorgement of profits related to the unlawful activities.
12

13                    PLAINTIFFS’ TENTH CAUSE OF ACTION
     (Violation of the Federal Wiretap Act, 18 U.S.C. § 2510, ET. SEQ., on behalf
14                 of Plaintiffs, the Class, and the California Subclass)

15       144. Plaintiffs reallege and incorporate by reference all paragraphs alleged

16   herein.

17       145. The Federal Wiretap Act, as amended by the Electronic

18   Communications Privacy Act of 1986, prohibits the intentional interception of the

19   contents any wire, oral, or electronic communication through the use of a device.

20   18 U.S.C. § 2511.

21       146. The Wiretap Act protects both the sending and receipt of

22   communications.

23       147. 18 U.S.C. § 2520(a) provides a private right of action to any person

24   whose wire, oral or electronic communication is intercepted.

25       148. Google’s actions in intercepting and tracking user communications

26   while they were at home, without an activation command being spoken, was


                                                              Class Action Complaint, p. 33
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 35 of 40




 1   intentional. On information and belief, Google is aware that it is intercepting
 2   communications in these circumstances and has taken no remedial action.
 3       149. Google’s interception of communications that the Plaintiffs were
 4   making while at home, without an activation command being spoken, was done
 5   contemporaneously with the Plaintiffs’ making those communications.
 6       150. On information and belief, the communications intercepted by Google
 7   included “contents” of communications made from the Plaintiffs to other people
 8   other than Google in the form of spoken words.
 9       151. On information and belief, the transmission of information between
10   Plaintiffs and other persons on which Google tracked and intercepted their
11   communications without authorization while they were at home, without an
12   activation command being spoken, were “transfer[s] of signs, signals, writing, . . .
13   data, [and] intelligence of [some] nature transmitted in whole or in part by a wire,
14   radio, electromagnetic, photoelectronic, or photooptical system that affects
15   interstate commerce[,]” and were therefore “electronic communications” within
16   the meaning of 18 U.S.C. § 2510(12).
17       152. The following constitute “devices” within the meaning of 18 U.S.C. §
18   2510(5):
19              a. communications made without an activation command being
20                  spoken;
21              b. The computer codes and programs used by Google to effectuate its
22                  tracking and interception of the Plaintiffs’ communications while
23                  using a Google Home Product at home, without an activation
24                  command being spoken; and
25

26


                                                             Class Action Complaint, p. 34
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 36 of 40




 1              c. The plan Google carried out to effectuate its tracking and
 2                  interception of the Plaintiffs’ communications while Google Home
 3                  product, without an activation command being spoken,
 4       153. Google was not an authorized party to the communication because the
 5   Plaintiffs were unaware of Google’s recording or transmitting of the
 6   communications to Google itself, did not knowingly send any communication to
 7   Google, were communicating in their homes without an activation command
 8   being spoken, Google intercepted the communications between the Plaintiffs and
 9   persons other than Google. Google could not manufacture its own status as a party
10   to the Plaintiffs’ communications with others by surreptitiously recording,
11   redirecting or intercepting those communications.
12       154. As illustrated herein, “the” communications between the Plaintiffs and
13   other persons were simultaneous to, but separate from, the channel through which
14   Google acquired the contents of those communications.
15       155. The Plaintiffs did not consent to Google’s continued gathering of the
16   user’s communications at home, without an activation command being spoken,
17   and thus never consented to Google’s interception of their communications.
18   Indeed, Google represented to Plaintiffs and the public that information would not
19   be saved, recorded or transmitted unless an activation command was spoken.
20   Moreover, the communications intercepted by Google were plainly confidential,
21   which is evidenced by the fact that Plaintiffs were in their homes and were using
22   the Google Home products in a manner consistent with Google’s own
23   recommendations to prevent the recording and sharing of information with
24   Google.
25

26


                                                            Class Action Complaint, p. 35
         Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 37 of 40




 1       156. After intercepting the communications knowing or having reason to
 2   know that such information was obtained through the interception of electronic
 3   and oral communications in violation of 18 U.S.C. § 2511(1)(a).
 4       157. As a result of the above actions and pursuant to 18 U.S.C. § 2520, the
 5   Court may assess statutory damages to Plaintiffs and the Class members;
 6   injunctive and declaratory relief; punitive damages in an amount to be determined
 7   by a jury, but sufficient to prevent the same or similar conduct by Defendants in
 8   the future, and a reasonable attorney’s fee and other litigation costs reasonably
 9   incurred.
10
                                  PRAYER FOR RELIEF
11
            WHEREFORE, Plaintiffs, on behalf of themselves and those similarly
12
     situated, respectfully request that the Court enter judgment against Defendants as
13
     follows:
14
            A. Certification of the proposed Class, including appointment of
15
                 Plaintiffs’ counsel as class counsel;
16
            B. An award of compensatory damages, including statutory damages
17
                 where available, to Plaintiffs and the Class members against
18
                 Defendants for all damages sustained as a result of Defendants’
19
                 wrongdoing, in an amount to be proven at trial, including both pre- and
20
                 post-judgment interest thereon;2
21          C. An order for full restitution;
22          D. An order requiring Defendants to disgorge revenues and profits
23               wrongfully obtained;
24
     2
25    Plaintiffs reserve from their prayer for relief any claim for actual or
     compensatory or punitive damages under cause of action number four (CLRA)
26   and excluded the same from their cause of action number seven (UCL).


                                                             Class Action Complaint, p. 36
     Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 38 of 40




 1     E. An order temporarily and permanently enjoining Defendants from
 2        continuing the unlawful, deceptive, fraudulent, and unfair business
 3        practices alleged in this Complaint;
 4     F. For reasonable attorney’s fees and the costs of suit incurred; and
 5     G. For such further relief as this Court may deem just and proper.

 6                       JURY TRIAL DEMANDED

 7     Plaintiffs hereby demand a trial by jury.
 8

 9

10     Dated: August 7, 2020                        GUTRIDE SAFIER LLP
11

12

13
                                                    Seth A. Safier, Esq.
14                                                  Hayley A. Reynolds, Esq.
                                                    100 Pine Street, Suite 1250
15                                                  San Francisco, CA 94111

16

17

18

19

20

21

22

23

24

25

26


                                                      Class Action Complaint, p. 37
Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 39 of 40
            Case 5:20-cv-05488 Document 1 Filed 08/07/20 Page 40 of 40



 1                                            EXHIBIT B

 2         I, Jon Hernandez, declare:

 3         1.       I am the Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.

 5         2.       I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).

 7         3.       I reside in Long Beach, California. I purchased a Google Home Mini device from

 8 Best Buy in Signal Hill, California. I also received two Google Home Mini devices as gifts. I have

 9 been using all three devices in my home in Long Beach.
10         I declare under penalty of perjury under the laws of California that the foregoing is true

11 and correct.

12         Executed this 6 day of August 2020, in Long Beach, California.

13

14

15                                                       __________________________
                                                         Jon Hernandez
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -1-

                  DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
